DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the at least one bale shape sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 4 will be read as dependent on claim 3, rather than claim 1.
Claim 12 recites the limitation "the at least one bale shape sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 12 will be read as dependent on claim 11, rather than claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 9-11, 13, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herron et al. (US 8,413,414 B2), hereinafter Herron, in view of Anstey et al. (US 8,056,314 B1), hereinafter Anstey, further in view of Bruns et al. (US 2020/0000040 A1), hereinafter Bruns.
Regarding claim 1, Herron teaches a pickup unit (14) of an agricultural baler (10) comprising a bale chamber (12), comprising:
a frame (shown in Fig. 1);
at least one draper belt rotatably connected to the frame (Fig. 3 shows belts 92);
at least one belt actuator operably connected to the at least one draper belt (Fig. 5 shows hydraulic motor 120 with conveyor drive wheel 174);
a first auger rotatably connected to the frame and located above the at least one draper belt (One of the two stub augers, Col. 9 lines 1-3 and Col. 11 lines 60-65);
a second auger rotatably connected to the frame and located above the at least one draper belt (The other of the two stub augers, Col. 9 lines 1-3 and Col. 11 lines 60-65);
an electrical processing circuit operably connected to and configured for adjusting the at least one belt actuator so that a rotational speed of the at least one draper belt is one of increased and decreased to evenly distribute the crop material as the crop material is transported to the bale chamber (Col. 7 lines 40-55 teach controller 70 operating the draper belts 92 at different speeds depending on the operation).
Herron teaches a belt and a pickup unit with tines but does not teach the draper belt comprising tines. 
Anstey teaches that pick-up devices such as conveyor belts with tines are known (Col. 3 lines 22-26).

While Herron does teach a first and second stub auger, Herron does not teach two auger actuators. 
Bruns teaches a baler comprising: a first auger actuator operably connected to the first auger ([0057] teaches the auger 532L may be independently driven);
a second auger actuator operably connected to the second auger ([0057] teaches the auger 532R may be independently driven); and
an electrical processing circuit operably connected to and configured for adjusting the first auger actuator, and the second auger actuator so that a rotational speed of at least one of the first auger and the second auger is one of increased and decreased to evenly distribute the crop material as the crop material is transported to the bale chamber ([0050] and [0057] teach power supplied to the baler for driving the augers at different speeds to accommodate varying harvesting conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pickup unit of Herron with the two augers above the draper belt with two actuators as taught by Bruns in order to convey crop centrally into the baling chamber for even distribution.
Regarding claim 2, the combination of Herron in view of Anstey further in view of Bruns as set forth above teaches wherein the electrical processing circuit is configured for accelerating and decelerating the first and second auger actuators for distributing the crop material one of leftward, rightward, and centrally within the frame of the pickup unit before the crop material enters the bale chamber ([0056]-[0057] of Bruns teaches two independently driven augers that can be driven at different speeds and convey forage in a left/right direction towards one another).
Regarding claim 3, the combination of Herron in view of Anstey further in view of Bruns as set forth above teaches the pickup unit further comprising at least one bale shape sensor located within the bale chamber and operably connected to the electrical processing circuit, and the at least one bale shape sensor is configured for measuring an amount of crop material within the bale chamber and providing a corresponding bale shape signal to the electrical processing circuit such that the electrical processing circuit adjusts at least one of the at least one belt actuator, the first auger actuator, and the second auger actuator in response to the bale shape signal to evenly distribute the crop material (Col. 7 lines 56-67 of Herron teaches bale size sensor 68 can cause the controller 70 to run conveyor belts 92 at different speeds).
Regarding claim 5, the combination of Herron in view of Anstey further in view of Bruns as set forth above teaches wherein the first and second augers are configured for being independently driven ([0057] of Bruns teaches the augers may be driven independent of one another).
The combination of Herron in view of Anstey further in view of Bruns as set forth above does not teach the first and second augers being variable pitch augers. However, it is well known in the art to provide conveying augers with variable pitch in order to ensure uniform withdrawal of material.
Regarding claim 9, Herron teaches an agricultural baler (10), comprising:
a main frame (shown in Fig. 1);
a bale chamber (12) supported by the main frame and configured for forming a bale;
a pickup unit (14) located upstream of the bale chamber and configured for picking up a crop material from a field, the pickup unit comprising:
a frame (shown in Fig. 1);
at least one draper belt rotatably connected to the frame (Fig. 3 shows belts 92);
at least one belt actuator operably connected to the at least one draper belt (Fig. 5 shows hydraulic motor 120 with conveyor drive wheel 174);

a second auger rotatably connected to the frame and located above the at least one draper belt (The other of the two stub augers, Col. 9 lines 1-3 and Col. 11 lines 60-65);
an electrical processing circuit operably connected to and configured for adjusting the at least one belt actuator so that a rotational speed of the at least one draper belt is one of increased and decreased to evenly distribute the crop material as the crop material is transported to the bale chamber (Col. 7 lines 40-55 teach controller 70 operating the draper belts 92 at different speeds depending on the operation).
Herron teaches a belt and a pickup unit with tines but does not teach the draper belt comprising tines. 
Anstey teaches that pick-up devices such as conveyor belts with tines are known (Col. 3 lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the baler of Herron with the draper belt comprising tines as taught by Anstey in order to use a pick-up device known in the art.
While Herron does teach a first and second auger, Herron does not teach two auger actuators. 
Bruns teaches a baler comprising: a first auger actuator operably connected to the first auger ([0057] teaches the auger 532L may be independently driven);
a second auger actuator operably connected to the second auger ([0057] teaches the auger 532R may be independently driven); and
an electrical processing circuit operably connected to and configured for adjusting the first auger actuator, and the second auger actuator so that a rotational speed of at least one of the first auger and the second auger is one of increased and decreased to evenly distribute the crop material as the crop material is transported to the bale chamber ([0050] and [0057] teach 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the baler of Herron with the two augers above the draper belt with two actuators as taught by Bruns in order to convey crop centrally into the baling chamber for even distribution.
Regarding claim 10, the combination of Herron in view of Anstey further in view of Bruns as set forth above teaches wherein the electrical processing circuit is configured for accelerating and decelerating the first and second auger actuators for distributing the crop material one of leftward, rightward, and centrally within the frame of the pickup unit before the crop material enters the bale chamber ([0056]-[0057] of Bruns teaches two independently driven augers that can be driven at different speeds and convey forage in a left/right direction towards one another).
Regarding claim 11, the combination of Herron in view of Anstey further in view of Bruns as set forth above teaches the pickup unit further comprising at least one bale shape sensor located within the bale chamber and operably connected to the electrical processing circuit, and the at least one bale shape sensor is configured for measuring an amount of crop material within the bale chamber and providing a corresponding bale shape signal to the electrical processing circuit such that the electrical processing circuit adjusts at least one of the at least one belt actuator, the first auger actuator, and the second auger actuator in response to the bale shape signal to evenly distribute the crop material (Col. 7 lines 56-67 of Herron teaches bale size sensor 68 can cause the controller 70 to run conveyor belts 92 at different speeds).
Regarding claim 13, the combination of Herron in view of Anstey further in view of Bruns as set forth above teaches wherein the first and second augers are configured for being independently driven ([0057] of Bruns teaches the augers may be driven independent of one another).

Regarding claim 17, Herron teaches a method for operating an agricultural baler (10) comprising a bale chamber (12), comprising:
providing a pickup unit (14) for the agricultural baler comprising a frame (shown in Fig. 1), at least one draper belt rotatably connected to the frame (Fig. 3 shows belts 92), at least one belt actuator operably connected to the at least one draper belt (Fig. 5 shows hydraulic motor 120 with conveyor drive wheel 174), a first auger rotatably connected to the frame and located above the at least one draper belt (One of the two stub augers, Col. 9 lines 1-3 and Col. 11 lines 60-65), a second auger rotatably connected to the frame and located above the at least one draper belt (The other of the two stub augers, Col. 9 lines 1-3 and Col. 11 lines 60-65), and an electrical processing circuit operably connected to the at least one belt actuator (Fig. 6 shows controller 70 connected to conveyor drive solenoids); and
adjusting, by the electrical processing circuit, the at least one belt actuator, so that a rotational speed of the at least one draper belt is one of increased and decreased to evenly distribute the crop material as the crop material is transported to the bale chamber (Col. 7 lines 40-55 teach controller 70 operating the conveyor belts 92 at different speeds depending on the operation).
Herron teaches a belt and a pickup unit with tines but does not teach the draper belt comprising tines. 
Anstey teaches that pick-up devices such as conveyor belts with tines are known (Col. 3 lines 22-26).

While Herron does teach a first and second auger, Herron does not teach two auger actuators. 
Bruns teaches a baler comprising: a first auger actuator operably connected to the first auger ([0057] teaches the auger 532L may be independently driven), a second auger actuator operably connected to the second auger ([0057] teaches the auger 532R may be independently driven), and an electrical processing circuit operably connected to the first auger actuator and the second auger actuator ([0050] teaches power supplied to the baler for driving the augers); and
adjusting, by the electrical processing circuit, at least one of the first auger actuator and the second auger actuator so that a rotational speed of at least one of the first auger and the second auger is one of increased and decreased to evenly distribute the crop material as the crop material is transported to the bale chamber ([0050] and [0057] teach power supplied to the baler for driving the augers at different speeds to accommodate varying harvesting conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for operating a baler of Herron with the two augers above the draper belt with two actuators as taught by Bruns in order to convey crop centrally into the baling chamber for even distribution.
Regarding claim 18, the combination of Herron in view of Anstey further in view of Bruns as set forth above teaches wherein the step of adjusting further comprises one of accelerating and decelerating, by the electrical processing circuit, the first and second auger actuators for distributing the crop material one of leftward, rightward, and centrally within the frame of the pickup unit before the crop material enters the bale chamber ([0056]-[0057] of 
Regarding claim 19, the combination of Herron in view of Anstey further in view of Bruns as set forth above teaches wherein the pickup unit further comprises at least one bale shape sensor located within the bale chamber and operably connected to the electrical processing circuit, and the method further comprises a step of measuring, by the at least one bale shape sensor, an amount of crop material within the bale chamber (Fig. 6 of Herron shows the bale size sensor 68 which determines the size of the bale in the bale chamber).
Regarding claim 20, the combination of Herron in view of Anstey further in view of Bruns as set forth above teaches a step of providing, by the at least one bale shape sensor, a corresponding bale shape signal to the electrical processing circuit such that the electrical processing circuit adjusts at least one of the at least one belt actuator, the first auger actuator, and the second auger actuator in response to the bale shape signal to evenly distribute the crop material. (Col. 5 lines 1-25 of Herron teaches the bale size sensor 68 which determines the size of the bale in the bale chamber and sends a signal to the controller 70 to effect operation of the conveyor).
Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Herron et al. (US 8,413,414 B2), hereinafter Herron, in view of Anstey et al. (US 8,056,314 B1), hereinafter Anstey, and Bruns et al. (US 2020/0000040 A1), hereinafter Bruns, further in view of Olander et al. (US 7,913,482 B2), hereinafter Olander.
Regarding claim 4, the combination of Herron in view of Anstey further in view of Bruns as set forth above teaches one bale shape sensor but does not teach left and right side bale shape sensors.
Olander teaches wherein the at least one bale shape sensor comprises a left bale shape sensor and a right bale shape sensor for respectively measuring the amount of crop material at 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pickup unit of Herron in view of Anstey and Bruns with the left and right side bale shape sensors as taught by Olander in order to more accurately monitor the shape of the bale inside the bale chamber.
Regarding claim 12, the combination of Herron in view of Anstey further in view of Bruns as set forth above teaches one bale shape sensor but does not teach left and right side bale shape sensors.
Olander teaches wherein the at least one bale shape sensor comprises a left bale shape sensor and a right bale shape sensor for respectively measuring the amount of crop material at a left and right side of the bale chamber (Fig. 2 shows bale shape sensor assembly 30 including left side sensor assembly 40 and right side sensor assembly 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pickup unit of Herron in view of Anstey and Bruns with the left and right side bale shape sensors as taught by Olander in order to more accurately monitor the shape of the bale inside the bale chamber.

Allowable Subject Matter
Claims 6-8, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kraus et al. (US 2018/0249638 A1) discloses a baler with two augers independently .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/MATTHEW IAN NEAL/Examiner, Art Unit 3671